FOURTH AMENDMENT dated as of August 30, 2019 (this “Amendment”) to the SECOND
AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of March
13, 2013, as amended and restated as of March 27, 2014, as further amended and
restated as of February 19, 2016, as further amended as of August 8, 2016, as
further amended as of June 5, 2017, and as further amended as of March 15, 2018
(the “Credit Agreement”), among BLACKROCK CAPITAL INVESTMENT CORPORATION, a
Delaware corporation (the “Borrower”); the LENDERS from time to time party
thereto; CITIBANK, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”); and BANK OF MONTREAL, CHICAGO BRANCH, as
Syndication Agent.
The Borrower has requested that the Lenders agree to amend the Credit Agreement
in the manner provided herein, and the Lenders whose signatures appear below,
constituting at least the Required Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
the Credit Agreement), are willing so to amend the Credit Agreement.
Accordingly, in consideration of the agreements herein contained and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:
A.          Amendment to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined below):
(i)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following defined terms in the appropriate alphabetical order:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such



--------------------------------------------------------------------------------

2


Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Fourth Amendment” means the Fourth Amendment dated as of August 30, 2019, to
this Agreement.
“Fourth Amendment Effective Date” means the “Amendment Effective Date”, as
defined in the Fourth Amendment.
“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
(ii)          Section 1.01 of the Credit Agreement is hereby amended by amending
and restating in its entirety the following defined term:
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement,
excluding, with respect to any Subsidiary Guarantor, any Hedging Agreements
which are Excluded Swap Obligations with respect to such Subsidiary Guarantor.
(iii)          the aggregate amount of the Multicurrency Commitments will be
permanently reduced, in accordance with Section 2.08(b) of the Credit Agreement,
from $400,000,000 to $340,000,000.
(iv)          Section 2.04(a) of the Credit Agreement is hereby amended by
adding “(or, so long as Citibank is the Swingline Lender, $35,000,000, without
the prior written consent of Citibank)” after “$50,000,000”.
(v)          Section 2.05(c) of the Credit Agreement is hereby amended by adding
“(or, so long as Citibank is the Issuing Bank, $15,000,000, without the prior
written consent of Citibank)” after “$25,000,000”.
(vi)          Section 6.07(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(a)          Minimum Shareholders’ Equity. The Borrower will not permit
Shareholders’ Equity at the last day of any fiscal quarter of the Borrower to be
less than the greater of (i) 40% of the total assets of the Borrower and its
Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis, without duplication, in accordance with GAAP) and (ii)
$375,000,000 plus 25% of the net proceeds of the sale of Equity Interests by the

--------------------------------------------------------------------------------

3


Borrower and its Subsidiaries after the Fourth Amendment Effective Date.
(vii)          The following new Section 9.18 is hereby added immediately after
Section 9.17 of the Credit Agreement:
“SECTION 9.18. Acknowledgement Regarding Any Supported QFCs. (a) To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC  Credit Support” and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under  the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regime”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).
(b) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event

--------------------------------------------------------------------------------

4


affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(c) As used in this Section 9.18, the following terms have the following
meanings:


“BHC Act Affiliate” means, with respect to any Person, an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k))
of such Person.


“Covered Entity” means (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (c) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with 12 U.S.C. § 5390(c)(8)(D).”
B.          Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (i) this Amendment is
within its corporate powers and has been duly authorized by all necessary
corporate and, if required, stockholder action of the Borrower, (ii) this
Amendment has been duly executed and delivered by the Borrower, (iii) each of
this Amendment, and the Credit Agreement as amended hereby, constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (iv) as of the date hereof, no Default or Event of Default has
occurred and is continuing and (v) the representations and warranties set forth
in Article III of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects on and as of the date hereof, with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.



--------------------------------------------------------------------------------

5


C.          Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which:
(i)          the Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the authorized
signatures of the Borrower, each Subsidiary Guarantor and the Required Lenders;
and
(ii)          the Administrative Agent shall have received all amounts invoiced
to the Borrower that are due and payable to it, any of its affiliates or any of
the Lenders, including payment or reimbursement of all fees and expenses
(including fees, charges and disbursements of counsel) required to be paid or
reimbursed by the Borrower in connection with this Amendment.
D.          Waiver of Notice. In connection with the reduction of the
Multicurrency Commitments effected pursuant to Section A(iii) above, the
Administrative Agent and each Lender party hereto hereby waives the requirement
that the Borrower deliver a notice to the Administrative Agent pursuant to
Section 2.08(c) of the Credit Agreement.
E.          Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle the Borrower or any Subsidiary Guarantor to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein. This Amendment shall
constitute a Loan Document, and the representations, warranties and agreements
contained herein shall, for all purposes of the Credit Agreement, be deemed to
be set forth in the Credit Agreement. Each Obligor agrees that all of its
obligations, liabilities and indebtedness under each Loan Document, including
guarantee obligations, shall remain in full force and effect, in accordance with
applicable law, on a continuous basis after giving effect to this Amendment. On
and after the effectiveness of this Amendment, any reference to the Credit
Agreement contained in the Loan Documents shall mean the Credit Agreement as
modified hereby. This Amendment shall not extinguish any payment obligation
outstanding under the Credit Agreement or discharge or release the Lien or
priority of any Loan Document or any other security therefor or any guarantee
thereof. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Credit Agreement or
instruments guaranteeing or securing the same, which shall remain in full force
and effect, except as modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Amendment or any other document

--------------------------------------------------------------------------------

6


contemplated hereby shall be construed as a release or other discharge of any
Loan Party under any Loan Document from any of its obligations and liabilities
thereunder.
F.          Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute one and the same contract. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic imaging means shall be as effective as delivery of a manually
executed counterpart hereof.
G.          Severability. Any provision of this Amendment held to be
ineffective, invalid, illegal or unenforceable shall not affect the
effectiveness, validity, legality and enforceability of the remaining provisions
hereof; and the ineffectiveness, invalidity, illegality or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
H.          Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
I.          Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
BLACKROCK CAPITAL INVESTMENT CORPORATION,
       
by
/s/ Michael Pungello
             
Name: Michael Pungello
     
Title: Interim Chief Financial Officer
         
BCIC-MBS, LLC,
           
by
/s/ Michael Pungello
             
Name: Michael Pungello
     
Title: President
         
BKC ASW BLOCKER, INC.,
           
by
/s/ Michael Pungello
             
Name: Michael Pungello
     
Title: President
         
CITIBANK, N.A., as Administrative Agent, Issuing Bank, Swingline Lender and
Lender,
           
by
/s/ Michael Vondriska
             
Name: Michael Vondriska
     
Title: Vice President






--------------------------------------------------------------------------------



Lender signature page to the
Fourth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement






To approve this Amendment:
BANK OF MONTREAL,
           
by
/s/ Sue Blazis
             
Name: Sue Blazis
     
Title: Managing Director
 






--------------------------------------------------------------------------------



Lender signature page to the
Fourth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement






To approve this Amendment:
MERRILL LYNCH CAPITAL
CORPORATION,
           
by
/s/ Sean L. Jones
             
Name: Sean L. Jones
     
Title: President
 






--------------------------------------------------------------------------------



Lender signature page to the
Fourth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement






To approve this Amendment:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
           
by
/s/ William O'Daly
             
Name: William O'Daly
     
Title: Authorized Signatory
 




 
by
/s/ Andrew Griffin
             
Name: Andrew Griffin
     
Title: Authorized Signatory
 




--------------------------------------------------------------------------------



Lender signature page to the
Fourth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement






To approve this Amendment:
DEUTSCHE BANK AG NEW YORK BRANCH,
           
by
/s/ Virginia Cosenza
             
Name: Virginia Cosenza
     
Title: Vice President
 




 
by
/s/ Yvonne Tilden
             
Name: Yvonne Tilden
     
Title: Managing Director
 






--------------------------------------------------------------------------------

Lender signature page to the
Fourth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement






To approve this Amendment:
STATE STREET BANK AND TRUST COMPANY
           
by
/s/ John Doherty
             
Name: John Doherty
     
Title: Vice President
 






--------------------------------------------------------------------------------

Lender signature page to the
Fourth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement






To approve this Amendment:
HSBC BANK USA N.A.
           
by
/s/ Shubhendu Kudaisya
             
Name: Shubhendu Kudaisya
     
Title: SVP, Structured Finance
 






--------------------------------------------------------------------------------

Lender signature page to the
Fourth Amendment to the
BlackRock Capital Investment Corporation Credit Agreement






To approve this Amendment:
MORGAN STANLEY BANK, N.A.
           
by
/s/ Emanuel Ma
             
Name: Emanuel Ma
     
Title: Authorized Signatory
 




